Citation Nr: 0615666	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-30 527	)	DATE
	)
	)

On appeal certified by the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to May 1946, 
and again from December 1950 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania that denied service 
connection for the cause of the veteran's death.  The 
appellant is the surviving spouse of the veteran and she 
perfected an appeal of this determination to the Board.

Subsequent to the June 2004 Statement of the Case, the 
appellant submitted additional evidence, accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in adjudicating this appeal.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2001 at the age of 75; the 
immediate cause of the veteran's death as shown on the death 
certificate was metastatic adenocarcinoma due to 
gastric/colon cancer; no other conditions were identified as 
significant in contributing to his death; an autopsy was not 
performed.

2.  At the time of the veteran's death, service connection 
was in effect for duodenal ulcer, evaluated as 20 percent 
disabling from January 6, 1975; right inguinal hernia scar, 
right ankle sprain, and left varicocele, each evaluated as 
noncompensable from May 15, 1958.

3.  The evidence indicates that the veteran had gastritis in 
service and for years following service and that this 
gastritis, along with his duodenal ulcer disease, likely 
transformed into gastric cancer which contributed 
significantly to the veteran's death.  


CONCLUSION OF LAW

A disease or disability of service origin contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

In addition, where the claim is one for basis entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim, to include notice that a 
disability rating and an effective date will be assigned if 
the claim is granted.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  Despite 
the inadequate notice provided to the appellant on these 
latter two elements, the Board finds no prejudice to the 
appellant in proceeding with issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, given the favorable outcome of the appellant's claim 
taken below, the RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Thus, any prejudice to 
the appellant in proceeding with the claim would be 
considered harmless error.  See Dingess/Hartman v. Nicholson, 
supra.  

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran who 
served for 90 days or more during a period of war (or during 
peacetime after December 31, 1946) develops a chronic 
disorder, such a malignant tumor, to a compensable degree 
within a prescribed period after separation from service (one 
year for a malignant tumor), such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307, 3.309 (2004).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on May [redacted], 2001 at the age of 75.  The immediate cause 
of the veteran's death as shown on the death certificate was 
metastatic adenocarcinoma due to gastric/colon cancer.  No 
other conditions were identified as significant in 
contributing to his death and an autopsy was not performed.  
At the time of the veteran's death, service connection was in 
effect for duodenal ulcer, evaluated as 20 percent disabling 
from January 6, 1975; right inguinal hernia scar, right ankle 
sprain, and left varicocele, each evaluated as noncompensable 
from May 15, 1958.

Here, the appellant does not contend, and the evidence does 
not establish, that the veteran had any form of cancer in 
service, or that a malignant tumor was present to a 
compensable degree within one year after service.  Rather, 
the appellant contends that the veteran's gastritis, which 
she contends was present in service, and the veteran's 
service-connected duodenal ulcer disease caused or 
significantly contributed to the veteran's death from 
gastric/colon cancer.  

The medical evidence relevant to this question consists of  a 
May 2002 VA medical opinion, private and VA treatment 
records, and a March 2005 medical opinion submitted by the 
appellant in connection with her claim.  

The May 2002 VA medical opinion, solicited by the RO in 
connection with the claim, notes that the veteran had 
metastatic adenocarcinoma, but noted that it is not clear 
whether the cancer originated in the veteran's colon or the 
stomach.  The physician also noted that duodenal ulcer per se 
does not transform into gastric cancer and indicated that one 
area of controversy has been the relative risk of gastric 
cancer after a surgical operation for chronic ulcer disease.  
The physician indicated that a lot of experts believe that 
there is a risk of postgastrectomy stomach cancer in the 
order of 4 to 5 times higher risk 20-25 years after 
gastrectomy.  This opinion was offered after being sent the 
veteran's claims file for review and after being asked to 
answer questions regarding the veteran's condition, including 
whether it is as likely as not that the gastric cancer was 
caused by the service-connected duodenal ulcer.  In the 
materials accompanying the examination request, the veteran 
was noted to have been discharged from active duty with 
disability severance pay for duodenal ulcer and that the 
ulcer condition had first manifested in November of 1956.  
The veteran was also noted to have undergone vagotomy and 
pyloroplasty in 1971 and a subtotal gastrectomy with lysis of 
adhesions in 1972.  

In March 2005, the appellant submitted a medical evaluation 
in support of her claim.  The physician indicated that he had 
reviewed the veteran's service medical records, post service 
records, imaging reports, other medical opinions, the 
appellant's statement in support of the claim, and pertinent 
medical literature.  The veteran's medical history was noted 
and the physician offered the opinion that it is likely that 
the veteran had gastritis in service and for many years 
following service along with duodenal ulcer disease, and that 
his gastritis likely transformed into gastric cancer with 
contributed significantly to the veteran's death.  

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the cause of 
the veteran's death.  To the extent that the medical opinion 
regarding the veteran's stomach condition in service is based 
on the statements of the appellant regarding her observation 
of the veteran's condition in service, the Board notes that 
the appellant is competent to report her experiences.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also 
notes that the March 2005 physician positively linked the 
veteran's in-service gastritis and service-connected duodenal 
ulcer disease with the veteran's gastric cancer and eventual 
death.  In addition, the May 2002 VA physician's report does 
not contradict this conclusion, but rather indicates that a 
lot of experts believe that there is a risk of 
postgastrectomy stomach cancer in the order of 4 to 5 times 
higher risk 20-25 years after gastrectomy, which the veteran 
had undergone in 1972.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished 
decision), cert. denied 120 S.Ct. 1251 (2000) (it is not 
error for the Board to value one medical opinion over 
another, as long as a rationale basis for doing so is given).

Thus, as the Board finds that the evidence in the record is 
at least in equipoise, the Board resolves all reasonable 
doubts in the appellant's favor, and finds that the evidence 
supports the claim of entitlement to service connection for 
the cause of the veteran's death.  The appeal is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


